t c summary opinion united_states tax_court mary s and gregory g webb petitioners v commissioner of internal revenue respondent docket no 5040-o0s filed date gregory g webb pro_se a gary begun and robert d heitmeyer for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal income taxes of dollar_figure and dollar_figure for the and taxable years respectively after concessions by the parties the issues for decision are whether petitioners are entitled to claim a long-term_capital_loss attributable to a nonbusiness_bad_debt and whether petitioners are entitled to schedule a itemized_deductions for and some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in south haven michigan petitioners are husband and wife references to petitioner in the singular are to gregory g webb during the years at issue petitioner was a boilermaker petitioners also operated a small ma and pa grocery store in south haven michigan on date petitioner lent charles garner mr respondent concedes that a mathematical error was made in the notice_of_deficiency the correct amount disallowed on petitioners’ schedule a itemized_deductions for is dollar_figure which remains in dispute petitioners concede the disallowance of business_losses claimed on their schedule c profit or loss from business in the amounts of dollar_figure and dollar_figure for taxable years and respectively the parties also concede that the disallowed amount of petitioners’ itemized_deductions for should be reduced to dollar_figure which remains in dispute garner dollar_figure as memorialized in a promissory note signed by mr garner the loan was unsecured and due days later on date the purpose of this loan was to assist financially mr garner who was about to lose his home and he needed the money mr garner was petitioner’s friend and fellow boilermaker petitioner testified that he decided to help mr garner because mr garner had indicated that he needed the money for a short_period of time petitioner could not recall where mr garner was going to get the money to repay him mr garner died in no payments of interest or principal were made on the loan prior to or after mr garner’s death prior to his death mr garner assisted petitioner in negotiating a workers’ compensation settlement with petitioner’s former employer precipitator maintenance petitioner did not hire an attorney or other representative to assist him in this matter petitioners timely filed their federal_income_tax returns for taxable years and petitioners reported a long- term capital_loss attributable to a bad_debt of dollar_figure on the schedule d attached to their federal_income_tax return anda dollar_figure long-term_capital_loss carryover on the schedule d capital_gains_and_losses attached to their federal_income_tax return because petitioners did not have offsetting long- term capital_gains in either year petitioners claimed a long- term capital_loss of dollar_figure in each year in the notice_of_deficiency respondent disallowed the dollar_figure capital_loss for each of the taxable years and respondent also made the following adjustments to petitioners’ schedule a deductions ’ claimed allowed dis- claimed allowed dis- allowed allowed lodging dollar_figure s-0o- dollar_figure dollar_figure s-0- dollar_figure meals big_number big_number -- -- -- entertain-- ment protective --0- --q- clothing union dues --0- -oq- total dollar_figure dollar_figure dollar_figure dollar_figure s_--0- dollar_figure bad_debt deduction sec_166 generally allows a deduction for debts that become wholly or partially worthless within the taxable_year a business_bad_debt is fully deductible from ordinary_income however a nonbusiness_bad_debt of a taxpayer other than a corporation is treated as a short-term_capital_loss sec_166 a nonbusiness_bad_debt is defined as a debt other than a a debt created or acquired as the case may be in connection with a trade_or_business of the taxpayer or b a debt the loss from the worthlessness of which is incurred in the amounts reflect concessions made by the parties taxpayer’s trade_or_business sec_166 to qualify for a deduction for a worthless nonbusiness_debt the individual taxpayer must show that the debt became totally worthless within the taxable_year in which the deduction is claimed because no deduction is allowed for a nonbusiness_debt which is recoverable in part during the taxable_year 54_tc_239 sec_1_166-5 income_tax regs a debt is not worthless because the debtor is having financial difficulties kelly v commissioner tcmemo_1992_452 only a bona_fide debt qualifies for purposes of sec_166 a bona_fide debt arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1 166-l1 c income_tax regs whether the parties actually intended the transactions to be loans depends on whether the advances were made with a reasonable expectation belief and intention that they would be repaid goldstein v commissioner tcmemo_1980_273 the existence of a bona_fide debt is a factual inquiry that turns on the facts and circumstances of the particular case 74_tc_476 61_tc_367 the objective indicia of a bona_fide debt include whether a note or other evidence_of_indebtedness existed and whether interest was charged 18_tc_780 affd 205_f2d_353 2d cir we also consider the existence of security or collateral the demand for repayment records that may reflect the transaction as a loan and the borrower’s solvency at the time of the loan id petitioner contends that he should be allowed to claim a nonbusiness_bad_debt deduction pursuant to sec_166 for the loan to mr garner we disagree petitioner failed to establish that the loan to mr garner was a bona_fide debt or in the alternative that such debt became worthless in at trial petitioner testified that the loan was made to assist mr garner in his personal financial situation the record includes a dollar_figure promissory note dated date signed by mr garner the note bearing interest pincite percent was due_date petitioners never received any interest or payment of principal from mr garner further petitioners failed to take legal action to collect the purported debt from mr garner during his lifetime or from his estate lencke v commissioner tcmemo_1997_284 mr garner passed away in years after the initial loan was purportedly created although death of the debtor may indicate that a debt is worthless petitioner has not shown that collection efforts against mr garner’s estate would have been although petitioner reported a dollar_figure long-term_capital_loss pursuant to sec_166 a nonbusiness_bad_debt would yield a loss of dollar_figure per year as a short-term_capital_loss futile magnus mabee reynard inc v commissioner 1_bta_907 we also find strange petitioner’s claim for bad_debt years after the purported debt became due when the court asked petitioner why he waited until to claim the loss petitioner answered i just realized at that point in time i was never going to get the money and somebody mentioned that it was a tax write off based upon the above we find that the petitioners failed to prove that the loan was a bona_fide debt and that the debt became worthless in accordingly petitioner is not entitled to the bad_debt_loss during the years in issue respondent is sustained on this issue schedule a deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving the entitlement to any deduction claimed 503_us_79 292_us_435 a taxpayer is required to maintain records sufficient to establish the amount of his or her income and deductions sec_6001 sec_1_6001-1 e income_tax regs sec_162 allows a taxpayer to deduct all ordinary and ‘ sec_7491 does not alter the taxpayer’s burden_of_proof where the taxpayer has not complied with all substantiation requirements 116_tc_438 necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 to be ordinary the transaction which gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 no deduction is allowed for personal living or family_expenses sec_262 generally if a claimed business_expense is deductible but the taxpayer is unable to substantiate it the court is permitted to make as close an approximation as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir the estimate must have a reasonable evidentiary basis 85_tc_731 however sec_274 supersedes the doctrine in cohan v commissioner supra sec_1_274-5t temporary income_tax regs fed reg date and requires strict substantiation of expenses for travel including lodging and meals and entertainment a taxpayer is required by sec_274 to substantiate a claimed expense by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement establishing the amount time place and business_purpose of the expense sec_274 even if such an expense would otherwise be deductible the deduction may still be denied if there is insufficient substantiation to support it sec_1_274-5t temporary income_tax regs supra petitioners deducted unreimbursed employee business_expenses for protective clothing of dollar_figure and dollar_figure for tax years and respectively sec_162 allows taxpayers to deduct amounts for work clothing by establishing that the clothing was required or essential in the taxpayer’s employment was not suitable for general or personal wear and was not so worn 30_tc_757 kozera v commissioner tcmemo_1986_604 petitioner testified that he purchased leather work clothing including coveralls and leather gloves for protection when welding he further testified that these items were often damaged or burnt up throughout the year we are satisfied that petitioner did incur some expenses for these items cohan v commissioner supra we find that petitioner incurred the expenses in the amounts claimed in their and income_tax returns kozera v commissioner supra petitioners deducted lodging_expenses of dollar_figure and dollar_figure for and respectively and a meals and entertainment expense of dollar_figure for at trial petitioner testified that he kept a diary of lodging_expenses for the years in issue however -- - he failed to bring the diary to court he also testified that he based the expense on the number of days away from home for business petitioner testified that he was away from home nights in the record is absent any information as to the number of nights petitioner was away from home in sec_274 provides a strict substantiation rule which does not permit us to make a cohan estimation cohan v commissioner supra petitioner is allowed a deduction only for travel_expenses properly substantiated by receipts or other evidence corroborating his own statement because petitioner is unable to substantiate these deductions he is not entitled to deduct the amounts claimed as miscellaneous_itemized_deductions we also find that petitioner failed to substantiate the meals and entertainment_expense_deduction accordingly we cannot allow him the deduction for meals and entertainment in at trial petitioner substantiated union dues of dollar_figure for petitioner failed to substantiate the dues claimed for accordingly petitioner is entitled to deduct dollar_figure for union dues incurred in and none for we have considered all of the other arguments made by petitioners and to the extent we have not addressed them conclude they are without merit reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
